In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00016-CV
______________________________


 
IN THE INTEREST OF L. H., A CHILD
 


                                              

On Appeal from the 115th Judicial District Court
Upshur County, Texas
Trial Court No. 574-00


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Riley Hodges, the sole appellant in this case, has filed a motion seeking to dismiss
his appeal.  Pursuant to Tex. R. App. P. 42.1, his motion is granted.
          We dismiss the appeal.
 

                                                                Donald Ross
                                                                Justice
 
Date Submitted:      July 3, 2006
Date Decided:         July 5, 2006







BR WP="BR1">
Date Submitted:	August 27, 2007
Date Decided:		September 4, 2007

Do Not Publish

1. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Young in this case.  No substitute
counsel will be appointed.  Should Young wish to seek further review of this case by the Texas Court
of Criminal Appeals, Young must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 68.4.